DETAILED ACTION

The Applicant’s amendment filed on February 11, 2021 was received.  Claims 13-15 and 17-19 were canceled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued September 21, 2018.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Duckworth et al., Varga et al., Gaon et al., Espenschied et al. and Dillon et al. on claims 1-7, 9-12, 20-22, 25, 27-30, 39, 41 and 44-45 are withdrawn, because applicants response filed February 11, 2021 was persuasive.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Duckworth et al., Varga et al., Gaon et al., Espenschied et al., Dillon et al. and Skirda et al. on claim 31 is withdrawn, because the rejection to independent claim 1 has been withdrawn.

Election/Restrictions
Claims 1-7, 9-12, 20-22, 25, 27-31, 39, 41 and 44-45 are allowable.  Claims 32-33 and 37-38, were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement invention/species, as set forth in the Office action mailed on June 21, 2020, is hereby withdrawn and claims 32-33 and 37-38 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-7, 9-12, 20-25, 27-33, 37-38, 40-42 and 44-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 In regards to independent claims 1 and 32, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of using data that includes the determined parameter of the product, the start and end times, and the product count to associate, within the controller, the measured amount of the adhesive flowing out of the flow outlet with the sensed product and compare the associated amount of adhesive with a predetermined range to determine if the associated amount is outside the predetermined range as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 40, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a flow meter comprising a flow inlet, a flow outlet, and a pair of sensors configured to provide a quadrature output, the flow meter being measures an amount of the adhesive flowing out of the flow outlet, as recited in the claim.  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Binu Thomas/
Primary Examiner, Art Unit 1717
2/16/2021